UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGEACT OF 1934 For the Quarterly period endedMarch 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-7865 HMG/COURTLAND PROPERTIES, INC. (Exact name of small business issuer as specified in its charter) Delaware 59-1914299 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1870 S. Bayshore Drive, Coconut Grove, Florida (Address of principal executive offices) (Zip Code) 305-854-6803 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 1,010,426 Common shares were outstanding as of May 16, 2011. HMG/COURTLAND PROPERTIES, INC. Index PAGE NUMBER PART I. Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risks 14 Item 4.Controls and Procedures 14 PART II. Other Information Item 1.Legal Proceedings 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3.Defaults Upon Senior Securities 14 Item 4.Removed and Reserved 14 Item 5.Other Information 14 Item 6.Exhibits 14 Signatures 15 Cautionary Statement.This Form 10-Q contains certain statements relating to future results of the Company that are considered "forward-looking statements" within the meaning of the Private Litigation Reform Act of 1995.Actual results may differ materially from those expressed or implied as a result of certain risks and uncertainties, including, but not limited to, changes in political and economic conditions; interest rate fluctuation; competitive pricing pressures within the Company's market; equity and fixed income market fluctuation; technological change; changes in law; changes in fiscal, monetary, regulatory and tax policies; monetary fluctuations as well as other risks and uncertainties detailed elsewhere in this Form 10-Q or from time-to-time in the filings of the Company with the Securities and Exchange Commission.Such forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (UNAUDITED) Investment properties, net of accumulated depreciation: Commercial properties $ $ Hotel, club and spa facility Marina properties Land held for development Total investment properties, net Cash and cash equivalents Cash and cash equivalents-restricted - Investments in marketable securities Other investments Investment in affiliate Loans, notes and other receivables Notes and advances due from related parties Deferred taxes Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES Mortgages and notes payable $ $ Accounts payable, accrued expenses and other liabilities Interest rate swap contract payable TOTAL LIABILITIES STOCKHOLDERS' EQUITY Excess common stock, $1 par value; 100,000 shares authorized: no shares issued - - Common stock, $1 par value; 1,200,000 shares authorized and 1,023,955 issued Additional paid-in capital Less: Treasury stock at cost (13,529 shares as of March 31, 2011 and December 31, 2010) ) ) Undistributed gains from sales of properties, net of losses Undistributed losses from operations ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Non controlling interest TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the condensed consolidated financial statements 1 HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three months ended REVENUES Real estate rentals and related revenue $ $ Food & beverage sales Marina revenues Spa revenues Total revenues EXPENSES Operating expenses: Rental and other properties Food and beverage cost of sales Food and beverage labor and related costs Food and beverage other operating costs Marina expenses Spa expenses Depreciation and amortization Adviser's base fee General and administrative Professional fees and expenses Directors' fees and expenses Total operating expenses Interest expense Total expenses Loss before other income and income taxes ) ) Net realized and unrealized gains from investments in marketable securities Net income from other investments Realized loss on interest rate swap agreement ) - Interest, dividend and other income Total other (loss) income ) (Loss) income before income taxes ) Provision for income taxes Net (loss) income ) Less: Net loss (income) attributable to noncontrolling interest in consolidated entities ) Net (loss) income attributable to the Company $ ) $ Other comprehensive income (loss): Unrealized gain (loss) on interest rate swap agreement $ $ ) Total other comprehensive (loss) income ) Comprehensive (loss) income $ ) $ Net (loss) income Per Common Share: Basic and diluted $ ) $ Weighted average common shares outstanding-Basic and diluted See notes to the condensed consolidated financial statements 2 HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income attributable to the Company $ ) $ Adjustments to reconcile net (loss) income attributable to the Company to net cash provided by operating activities: Depreciation and amortization Net income from other investments, excluding impairment losses ) ) Net gain from investments in marketable securities ) ) Realized loss on interest rate swap agreement - Net (loss) income attributable to non controlling interest ) Deferred income tax expense Changes in assets and liabilities: Other assets and other receivables Accounts payable, accrued expenses and other liabilities Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases and improvements of properties ) ) Decrease in notes and advances from related parties - Collections of mortgage loans and notes receivables - Distributions from other investments Contributions to other investments ) ) Net proceeds from sales and redemptions of securities Purchase of marketable securities ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of mortgages and notes payables ) ) Partial settlement of interest rate swap contract ) - Withdrawals from (deposits to) restricted cash ) Distributions to minority partners ) - Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the year Cash and cash equivalents at end of the year $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $
